Citation Nr: 0320712	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-26 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral ear 
disability other than hearing loss.

3.  Entitlement to service connection for left arm 
disability.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and bilateral hand disability.

6.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from October 31, 1996, 
to April 15, 2001.  

7.  Entitlement to evaluation in excess of 70 percent for 
PTSD, beginning April 16, 2001.

8.  Entitlement to an evaluation in excess of 10 percent for 
low back disability, from October 31, 1996, to April 9, 2001.

9.  Entitlement to an evaluation in excess of 40 percent for 
low back disability, beginning April 10, 2001.

10.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

11.  Entitlement to an effective date prior to August 31, 
1997, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
June 1963 to November 1971, from August 1973 to May 1975, and 
from November 1975 to February 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case returns following a remand by the Board in 
April 1999.  

The issues of entitlement to service connection for bilateral 
knee disability, left arm disability, bilateral shoulder 
disability, bilateral carpal tunnel syndrome and bilateral 
hand disability, the issue of the propriety of ratings 
assigned to low back disability, and the issue of entitlement 
to an earlier effective date for the grant of a TDIU, will be 
addressed in the remand that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran does not have any chronic ear disability 
(other than hearing loss).

3.  From October 31, 1996 to April 15, 2001, the veteran's 
PTSD resulted in considerable social and industrial 
impairment with reduced reliability and productivity but it 
did not result in social and industrial impairment more 
nearly approximating severe or deficiencies in most areas.  

4.  Beginning April 16, 2001, manifestations of PTSD were of 
a severity to prevent the veteran from employment and 
resulted in almost total social isolation.

5.  The veteran experiences frequent headaches but they are 
not prostrating in nature.




CONCLUSIONS OF LAW

1.  A bilateral ear disability (other hearing loss) was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD from October 31, 1996, to April 15, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

3.  Beginning April 16, 2001, the criteria for a 100 percent 
schedular rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

4.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefits discussed herein, the evidence 
considered by the RO, and the reasons for its determinations.  
In the RO's April 2001 letter, the veteran was advised of the 
information needed from him to enable the RO to obtain 
evidence in support of the claims decided herein, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  The RO 
then notified the veteran of the time limit in which to 
submit such evidence and further provided him with contact 
information in the event he had any questions relevant to his 
appeal.  Also, in letters dated in August 2001 and December 
2002, the RO advised the veteran as to the evidence that had 
been considered and the additional information/evidence 
needed from him.  Finally, the April 2003 supplemental 
statement of the case advised the veteran of all of the 
evidence considered and of the reasons and bases for the 
continued denials.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations with respect to the 
issues adjudicated herein.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the record reflects that all 
available service medical records have been associated with 
the veteran's claims files.  The relevant service department 
has verified that no additional records have been located.  
The claims files also contain records from the Social 
Security Administration (SSA) and from VA treatment 
facilities.  Finally, the veteran has been afforded 
examinations pertinent to the severity of PTSD and headaches, 
and pertinent to the existence of an ear disability.  Neither 
the veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Records of sick call treatment from the Navy reflect that the 
veteran had cysts excised from behind his ears in January 
1971.  No ear problems were noted on the October 1971 report 
of examination and no ear infections or other ear 
abnormalities were noted during this active service.  

Other service medical records reflect treatment for 
complaints to include vascular/muscle tension headaches.  In 
November 1985, the veteran complained of bilateral ear pain.  
The impressions were pneumonia and to rule out a left atrial 
increase.  The reports of medical examination and history 
dated in July 1973, April 1975, June 1975, October 1982, May 
1985, December 1986 and January 1988 reflect that the 
veteran's ears themselves were evaluated as normal; the 
veteran denied having or having had ear trouble.  (The 
reports dated in October 1982 and thereafter do identify the 
veteran as having high frequency hearing loss, bilaterally, 
without identification of other ear disability to include 
infections).

In October 1996, the veteran filed a claim of entitlement to 
VA compensation benefits for disabilities to include burning, 
itching and infection in the ears, headaches and PTSD.

In February 1997, the veteran reported for a VA mental 
disorders examination.  He gave a history of having been 
married five times, with marriage problems resulting from his 
PTSD symptoms and his alcohol use.  He also indicated he was 
not able to hold a job and reported that he last worked 
sometime in February 1988 for about nine months.  He gave a 
further history of post-service employment as a mechanic in a 
Navy shipyard, an insurance salesman, and a dance instructor.  
The veteran indicated he had not used alcohol since 1983.  
Mental status examination revealed the veteran to be fully 
oriented, and interactive.  He demonstrated good eye contact, 
good concentration and adequate use of language, without 
abnormal thought processes.  His behavior was appropriate and 
he demonstrated good hygiene.  The examiner described mild 
PTSD and assigned a current global assessment of functioning 
(GAF) score of 60, with a past year GAF of 80.

In connection with a physical examination conducted in 
February 1997, the veteran was noted to have musculoskeletal 
headaches.  The examiner opined that the veteran did not 
appear to have migrainous headaches and suggested such 
headaches could relate to irritation from the neck.  The 
examiner noted that the veteran did not have any real major 
history of head injuries.  The veteran himself described 
headaches occurring in the temple and left occipital regions.  
He indicated having one or two headaches a week.  He also 
reported treatment with aspirin, acupressure and ice.  The 
veteran indicated he was able to "keep going" with the 
headaches, feeling nauseated once in a while.  

In connection with a VA muscles examination in February 1997, 
the veteran denied any headaches or changes in vision.  He 
reported occasional problems with itching or burning in the 
ears, or infection, but indicated his ears were not currently 
bothering him.  Examination revealed his tympanic membranes 
to be clear bilaterally.  The proximal aspect of each 
external auditory canals was a bit erythematous, but no 
exudate or skin breakdown was noted.  In connection with 
specific audiologic examination, the veteran complained of 
hearing loss and ringing in his ears as a result of in-
service noise exposure.  The veteran also reported a history 
of recurrent otitis media during service and within the five 
years prior to the VA examination.  The examiner opined that 
hearing loss and tinnitus were consistent with the history of 
in-service noise exposure.  The audio-ear disease examiner 
also noted a three-year history of bilateral swelling and 
itching of the external auditory canals.  The veteran was 
noted to use Q-tips frequently.  The examiner noted that the 
veteran had been treated with Cortisporin ear drops in the 
past with good effect and that the episodes would occur 
approximately every three-to-four months.  No history of 
chronic otitis media or otologic surgery was noted.  The 
veteran did not complain of hearing loss or vertigo.  
Examination revealed the auricles to be within normal limits 
bilaterally.  The external auditory canals were tight but 
open without evidence of ongoing infection.  The examiner 
concluded that there was no evidence of an active ear disease 
to include any infectious disease of the middle or inner ear.  
The impression was recurrent bilateral otitis externa, most 
likely due to manipulation with a Q-tip.

On a report of VA general medical examination dated in June 
1997, the veteran indicated he had been unemployed from 1993 
to 1997.  At the time of clinical evaluation for examination 
purposes in June/July 1997, the veteran's ear canals were 
clear and his tympanic membranes were intact.  He was noted 
to be oriented, alert and cooperative, and also noted to 
manifest a good memory.  

In connection with a VA neurologic examination conducted in 
July 1997, the veteran was noted to be alert, oriented, 
fluent and articulate.  He was able to remember recent and 
remote events.  He was married at the time of that evaluation 
and reported he was working as a truck driver.  

In a Form 9 received in August 1997 the veteran reported that 
his PTSD was worse, as he planned ranges of fire and 
defensive tactics around his property or when in the park 
with his child.  He also reported that he experienced 
headaches three to five times weekly of a severity ranging 
from three to eight on a scale of one to 10.  

In September 1997, the veteran testified at a personal 
hearing.  He reported that his ears had itched for years.  He 
also indicated he had had continual ear infections in Japan 
and reported that he still had clear drainage from his ear 
several times per month.  He indicated that he was involved 
in a PTSD treatment program.  He reported having frequent 
flashbacks and also reported that he cried a lot and had 
difficulty with anger.  He indicated that he did not really 
socialize, and only trusted two people, his spouse and one 
friend.  He stated that he did have some acquaintances 
through Alcoholics Anonymous that he could talk to.  He 
reported that he preferred to be at home, where it was safe.   
He also indicated that he had problems with authority and 
that it had cost him jobs.  With respect to headaches, the 
veteran indicated that he would experience them on a daily 
basis, but that approximately weekly they would be of a 
severity as to make him stop and sit for a few minutes to an 
hour.  He reported that he had a high pain tolerance and 
would force himself to continue through pain.  He complained 
of occasional nausea.  He denied associated vision problems 
and indicated that aspirin did not help.  He stated he would 
have "real killer" headaches three times every six months.  

On October 20, 1997, the RO received the veteran's claim of 
entitlement to a TDIU.  He reported that he last worked full 
time in November 1996 and that he was disabled due to back 
problems, left ankle problems, kidney stones, epigastric 
problems, headaches and PTSD.  The veteran set out full-time 
jobs post-service, to include as an electrician in 1991 and 
1992, a technologist in 1992 and 1993, a services management 
assistant for several months in late 1996, and from May to 
August 1997 in a temporary job as a truck driver.  He 
reported having difficulties tolerating people, becoming 
angry and aggressive, thus interfering with his ability to 
keep a job.

The veteran appeared for a VA examination in July 1998.  At 
the time he stated he was married and described his current 
marriage as stable.  He described monthly flashbacks, 
frequent depressions and frequent mood shifts as well as 
problems with irritability and a loss of temper impacting 
interpersonal relationships and employment.  The veteran also 
described sleep problems, hypervigilance, an exaggerated 
startle response and attention impairment.  He reported 
attending PTSD therapy and Alcoholics Anonymous meetings 
regularly.  He was friendly and cooperative throughout the 
interview.  He showed a moderate amount of anxiety, without 
prominent depression.  There was no evidence of fragmentation 
or thought disturbances.  The veteran denied suicidal 
ideation.  The assigned GAF was 65 and the examiner opined 
that PTSD was of moderate severity.  

A record from Good Samaritan Hospital, dated in November 
1998, reflects the veteran's complaint of a left ear ache 
over two or three days time.  The veteran provided a history 
of outer ear infections requiring treatment with ear drops.  
The impression upon examination was left otitis externa.  

In a questionnaire completed in May 1999, the veteran's 
spouse (A. V.) reported that the veteran did not get along 
with his family, only saw his in-laws once per year, and only 
had one friend who the veteran would see once per year.  A. 
V. indicated that the veteran's conversations and behaviors 
were inappropriate, characterized by quick changes into 
cursing and yelling.  A. V. stated that the veteran 
frequently left home to be someplace alone; that he would 
watch violent television; refused to take prescribed 
medications; only bathed and cleaned himself once per week 
and sometimes needed to be reminded to do so; and that the 
veteran had difficulty remembering to account for monetary 
transactions.  She also iterated that the veteran felt his 
employers had been incompetent and had told them so, and had 
openly said offensive or derogatory things in the workplace 
and in social situations.

In a medical report dated in June 1999, T. Arkless, M.D., 
reported examination of the veteran.  The examiner noted 
problems with standing and other physical acts due to knee 
and back problems, problems with use of his hands due to 
carpal tunnel syndrome, and problems maintaining employment 
due to anger interfering with work relationships.  It was 
noted that the veteran had last been employed as a truck 
driver for six months until August 1997.  Psychologic 
examination was performed in July 1999.  The examiner noted 
the veteran's report of having left his jobs due to an 
inability to get along with his supervisors.  The veteran 
complained of weekly nightmares interfering with his sleep, 
frequent and daily intrusive thoughts, and avoidance of 
things reminding him of the war.  He reported having only one 
friend who he saw three or four times per year.  He was not 
in any counseling at the time of the examination.  He was 
married and reported enjoying dancing with his spouse.  He 
indicated it was his fifth marriage, of six years' duration.  
He was alert and oriented to examination.  The assigned GAF 
was 65.  

A July 1999 SSA assessment indicates that the veteran was 
moderately limited in his ability to interact appropriately 
with the public or to accept instruction and respond 
appropriately to criticism from supervisors.  Also noted was 
that the veteran's contact with the public and co-workers 
should be limited and that the veteran was quick to anger 
such that he would do better in more independent work 
settings and would require an accommodating supervisor.  

On July 27, 1999, the veteran was seen by a VA psychiatric 
nurse practitioner requesting entry into PTSD treatment.  He 
presented with good grooming and eye contact and was 
described as future oriented, with a linear thought process.  
He admitted to having nightmares once or twice per month and 
more frequent episodes of night sweats.  He indicated having 
had difficulty with anger and irritability, but stated that 
he had developed the ability to recognize the triggers.  The 
veteran complained of depression and noted an increase in 
emotional lability.  He denied having lost control due to 
anger over the past five years.  The veteran declined 
medication, agreeing to consult with physicians if he had 
increasing symptoms or became less able to cope.  

On August 23, 1999, the veteran presented for VA treatment 
complaining of depression.  He was tearful.  His thoughts 
were linear, there was no evidence of psychosis and he denied 
suicidal or homicidal ideation.  He also reported that he was 
still attending Alcoholics Anonymous meetings.  He complained 
of intrusive thoughts, nightmares three-to-four times per 
week, more frequent night sweats, tearfulness, poor memory, 
poor concentration, insomnia and a lack of motivation.  In 
September the veteran reported that prescribed medications 
had helped his mood and that his insomnia was improved, but 
complained of side effects from the medication.  In October 
1999 he again reported improved sleep and the cessation of 
his nightmares.  His mood was euthymic at that time.  He was 
alert and fully oriented and denied thoughts of harm to 
himself or to others.  In November 1999, the veteran 
complained of depression and reported a recent separation 
from his spouse.  He was still attending Alcoholics Anonymous 
meetings.  

A March 2000 VA outpatient record indicates that the 
veteran's spouse had left him.  He requested increased 
medications for sleep to avoid being awakened by nightmares 
and also to deal with panic attacks during the day.  He was 
adjudged not a danger to himself or others at that time.  His 
mood was stoic and his affect was polite.  He was fully 
coherent, without evidence of psychosis.  

A VA record dated in June 2000 reflects that the veteran was 
able to participate in a PTSD group and to enjoy himself.  He 
was well accepted by the other veterans.  A note regarding 
one July 6, 2000, visit reflects that all of the group 
members, to include the veteran, were isolated, living as 
virtual hermits.  Later in July the veteran was noted to have 
recently returned from a trip with his young son but that he 
had a gun incident on the airplane when returning.  Other 
June 2000 VA notes reflect that an incident of chest pain was 
evaluated; the impression was that such was related to panic 
or anxiety.

In a statement dated in July 2000, the veteran's former 
spouse (M. T.) reported that her reasons for leaving the 
veteran included his bouts of depression and withdrawal, the 
veteran not getting dressed for days at a time, and the 
veteran's inability to get along with others to include 
employers, leading to a loss of employment.

On August 17, 2000, the veteran was in his PTSD group and 
discussed an incident at a self help group where he "over 
reacted to the point of dangerousness with another guy who 
was being a jerk."

A Social Security Administration (SSA) determination in 
August 2000 reflects that the veteran is in receipt of 
disability benefits based on PTSD and degenerative joint 
disease of the left knee.  In was noted that the veteran 
filed his SSA claim in May 1999, alleging disability 
beginning August 15, 1997, due to back strain, carpal tunnel 
syndrome, knee and ankle problems, anxiety and depression.  
The SSA documents set out that the veteran was 55 years old, 
with a high school education plus two years of college and 
past relevant work as a truck driver, survey worker, 
psychiatric technician, home health care assistant, air craft 
mechanic, quality control inspector and human resources 
advisor.  The SSA decision refers to medical records 
considered in rendering the disability determination.  Among 
the limitations noted was that the veteran should have not 
have extended contact with supervisors or co-workers and no 
more than limited contact with the general, as well as a 
reduction in physical activities involving climbing ladders, 
or stooping, kneeling and crawling.  

In connection with clinical neurologic evaluation conducted 
in November 2000, the veteran was noted to be cooperative and 
alert, with grossly intact cognition.  The veteran's affect 
was restricted and guarded.  

In April 2001, the veteran appeared for neurologic 
examination.  He complained of near-daily headaches, 
bitemporal and in the back of the head, maximally on the left 
side.  He described a sharp throbbing pain associated with 
some photophobia and neck stiffness.  He denied any aura or 
triggering factors.  He indicated that his headaches lasted 
several hours at a time.  The examiner noted that the veteran 
abused caffeine, drinking several liters of cola a day.  The 
examiner reported that aspirin helped with the headaches.  
The impression after neuralgic examination was mixed tension 
and vascular headaches.  The examiner noted that a bilateral 
carpal tunnel syndrome may be impacting the veteran's 
headaches.

On April 16, 2001, the veteran reported for mental status 
examination.  He was unemployed at that time.  The examiner 
noted that the veteran had intrusive thoughts and nightmares 
several times per weeks and flashbacks three-to-five times 
per week.  The veteran reported avoiding crowds, Asian people 
and war movies.  He reported having no social life other than 
Alcoholics Anonymous.  He indicated that his wife had left 
him at one point in the last two years because they had no 
friends and never socialized.  The veteran reported being 
irritable and indicated he lost his former jobs due to 
conflicts with employers.  He also reported that he had 
assaulted two people in the last five years and that he had 
once shot a man who was being rude.  The examiner stated that 
the veteran's level of emotional stress was at least moderate 
on a daily basis and that social and occupational impairment 
were severe, with extreme social isolation, distrust of 
people and poor concentration.  The veteran behaved 
appropriately and reported no suicide attempts and no 
thoughts of suicide since a few years earlier.  He reported 
having assaulted his boss in 1996 and also stated that he was 
in a class in 1997 and punched someone sitting behind him.  
He said that his twin, seven-month-old girls now kept him 
from assaulting others.  He also reported he was getting too 
old to fight.  The examiner opined that the veteran was not 
currently a danger to himself or others but that isolated 
acts of violence could not be ruled out based on the 
veteran's history.  The veteran was well groomed and his 
speech was normal.  The veteran reported panic attacks once 
per week and demonstrated a blunted affect as well as 
depression opined to be related to PTSD.  The examiner opined 
that the veteran's PTSD was severe and also indicated that 
the veteran was not employable.  The assigned current and 
past-year GAF was 40.  

VA outpatient records dated from August 2001 to October 2002 
note the veteran to be socially isolated.  The assigned GAF 
was 50.  

The claims files also contain VA outpatient records dated 
through February 2003, which reflect evaluation of the 
veteran for physical and mental disabilities.  Records 
contain no detailed findings pertinent to ear or headache 
complaints, but generally include note of the veteran having 
experienced headaches.

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for disease 
which is initially diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted, the instant appeal for service connection for 
bilateral ear disability does not include the question of 
whether service connection is warranted for hearing loss.  

Service records themselves are negative for documentation of 
ear infections or diagnosis of any chronic ear disability.  
The Board recognizes that the veteran himself asserts a 
history of chronic ear infections.  As the record does not 
reflect that he possesses a recognized degree of medical 
knowledge, however, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record documents only one 
instance of an active outer ear infection, otitis externa, in 
November 1998.  Notably the numerous outpatient records and 
examination reports both prior and subsequent thereto are 
repeatedly negative for note of any active ear infection or 
the need for drops or other treatment of the veteran's ear 
complaints.  

The Board notes that to the extent examination in February 
1997 revealed some erythema in the area of the external 
auditory canals, the competent medical assessment at that 
time was that there was no history of chronic otitis media, 
and that there was no evidence of current infection or other 
active ear disease.  The examiner concluded that, based on 
the veteran's history, he had recurrent bilateral otitis 
externa due to manipulation with a Q-tip.  That examiner did 
not suggest an onset date back to the veteran's active 
service or otherwise indicate that the disorder was 
etiologically related to service.  Rather he related the 
disorder to the veteran's use of Q-tips.

Moreover, the Board emphasizes that multiple examination 
reports in the record reflect consideration of the veteran's 
account of a history of recurrent infections yet fail to 
reveal any ear pathology upon clinical inspection.  In light 
of the absence of any note of ear infections in service 
medical records or any post-service medical evidence until 
decades after service; the lack of documentation of more than 
one instance of otitis externa, and the absence of any 
medical opinion relating any ear disability to service as 
opposed to the veteran's post-service Q-tip usage, the Board 
finds that the preponderance of the evidence is against the 
claim.  As such, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).



PTSD

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  38 C.F.R. § 4.130 (1996).  

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (codified at 38 C.F.R. § 4.130 
(2002).

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

In this case a review of the competent medical evidence 
reveals that examination and outpatient records are 
consistent in showing only mild-to-moderate overall 
impairment from PTSD and assigned GAF scores of 60 and above 
prior to April 2001.  In particular, at the time of 
examination in February 1997, the veteran was in a stable 
marriage, he was working, and he was involved in social and 
other activities.  His behavior was described as appropriate 
and the GAF assigned was 60, indicative of moderate 
impairment.  Although the veteran reported increased symptoms 
of PTSD beginning in 1997, such as a tendency to plan 
defensive tactics, and a lack of socialization, he also 
indicated that he maintained contact with a good friend, had 
contacts with individuals in his Alcoholics Anonymous 
meetings, and continued to enjoy activities with his spouse.  
Also, despite reports of symptoms interfering with jobs, the 
veteran reported maintaining employment as a truck driver 
until August 1997.

The Board further notes that the July 1998 examination 
revealed the veteran to continue in his stable marriage, as 
well as to continue to attend group sessions and see friends.  
The examiner specifically described the veteran as friendly 
and cooperative during the interview, without evidence of 
impaired thought processes, harmful thoughts or inappropriate 
behavior.  The assigned GAF was 65 and the examiner noted 
only moderate overall impairment at that time.  

The Board recognizes the receipt of lay statements from the 
veteran's spouse and former spouse in 1999, which, similar to 
statements made by the veteran himself, indicate his growing 
difficulties dealing with employers or people in the 
workplace.  Also reported in these statements is the 
veteran's lack of socialization abilities.  Those lay 
individuals are not, however, competent to provide the 
requisite medical assessment as to the veteran's overall 
level of impairment due to PTSD.  

The Board also acknowledges comments made in SSA 
documentation as to the need for the veteran to have limited 
co-worker contact and the assessment that he would do better 
in independent work situations.  The assigned percentage 
rating in this case is itself a reflection of the fact that 
the veteran's PTSD symptoms negatively impact his ability to 
maintain social and occupational relationships.  
Nevertheless, psychologic examination performed in July 1999 
disclosed that the veteran visited with his friend multiple 
times per year, enjoyed activities with his spouse and 
described his marriage as stable.  Although he was not 
working at this time, documentation indicates that the 
veteran had multiple physical problems in addition to his 
mental problems and that such imposed restrictions on his 
ability to engage in certain types of occupational activities 
previously pursued.  The assigned GAF was 65, indicative of 
less than moderate impairment.  Notably, on July 27, 1999, 
the veteran himself indicated he was not in need of 
medication or other increased treatment for his PTSD at that 
time.  He specifically denied having lost control of his 
anger over the prior five years.  Records dated in 
September and October 1999 show an improvement in the 
veteran's sleep problems and mood with the use of 
medications.  Furthermore, even after the veteran's spouse 
left him, medical records dated in March 2000 show that the 
veteran presented no danger to himself or others and other 
outpatient evidence dated throughout 2000 shows that the 
veteran reported for his group therapy and was participating 
in a positive way.  Despite a note that all of the group 
participants lived virtually as hermits, during this time 
period the veteran reported a recent trip with his son and 
also indicated that he continued to participate in certain 
functions, such as his Alcoholics Anonymous meetings and the 
PTSD therapy group itself.

The Board has considered the lay assertions of increased 
symptomatology warranting a higher rating for PTSD prior to 
April 16, 2001.  However, the competent medical evidence, 
particularly the comprehensive reports of psychiatric 
evaluation, fails to document manifestations of the PTSD 
justifying an evaluation in excess of 50 percent under the 
former or current criteria.  During this period, the veteran 
evidenced only occasional panic/anxiety episodes and 
fluctuating complaints of depression .  Finally, as noted, 
the evidence shows no recent episodes of violence or impaired 
impulse control and the veteran is consistently noted to be 
fully oriented, alert, cooperative and appropriately behaved 
and groomed in connection with evaluations.  Certainly, the 
evidence from October 1996 to April 2001 does not reflect any 
delusions or hallucinations, that the veteran was a danger to 
himself or others, or that he had any intermittent inability 
to perform the activities of daily living due to PTSD 
symptoms.

Accordingly, an evaluation in excess of 50 percent during the 
period prior to April 16, 2002, is not warranted under the 
former or current criteria. 

In contrast to the above, the April 16, 2001, examination 
report assigns a GAF of 40, well below the 60-and-above GAFs 
assigned in connection with earlier examinations.  Moreover, 
that examiner noted that the veteran had no social life other 
than his Alcoholics Anonymous group meetings, that the 
veteran evidenced extreme social isolation, that acts of 
violence could not be ruled out based on past history and 
current evaluation, and that the veteran was not employable 
due to PTSD manifestations.  Under the criteria in effect 
prior to November 1996, each of the criterion need not be 
shown in order to warrant a 100 percent rating.  In this 
case, as of April 16, 2001, a competent medical professional 
assessed the veteran's history and clinical examination 
results and concluded that the veteran was socially isolated 
and unable to keep a job, two criteria indicative of total 
social and occupational impairment, and assessed that such 
limitations were due to PTSD.  Thus, the overall level of 
disability, beginning from that time, is most consistent with 
the assignment of a 100 percent evaluation.  Based on the 
above the Board concludes that a 100 percent schedular rating 
for PTSD is warranted from April 16, 2001, but not earlier.

Headaches

The veteran is service-connected for headaches.  There is 
neither evidence nor argument that such headaches are the 
result of a head injury or brain trauma to warrant 
consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2002) or 38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted, and with less frequent 
attacks a noncompensable rating is assigned.

The veteran's headaches are currently evaluated as 10 percent 
disabling.  The medical evidence is consistent in the 
conclusion that the veteran does not have migraine headaches, 
instead assessing him to experience tension/muscular-type 
headaches.  The veteran has reported that his headaches occur 
daily, but has also reported some level of relief using 
aspirin or acupressure.  There is no evidence of the need for 
prescribed medications for his headaches, and the record 
reflects that the veteran does not receive regular treatment 
specifically for his headaches.  The veteran has indicated 
that he is able to continue despite the headaches.  At most 
he has reported "killer type" headaches occurring only 
approximately once per month and has indicated that these 
require him to sit and stop anywhere from a few minutes to a 
few hours.  Even so, he has denied any aura or visual changes 
associated with his headaches, reporting only some nausea, 
and has not reported any need to stop his activities for 
longer than an hour.  He has not presented argument, and the 
evidence does not reflect, that he has missed any time from 
work solely due to headaches as opposed to due to a 
combination of his physical and mental disabilities.  
Finally, the evidence does not reflect that the veteran's 
headaches are of such a severity or duration so as to 
incapacitate him from all activities and be considered 
completely prostrating in nature.  

In support of the above conclusions the Board notes, in 
particular, the February 1997 medical assessment that the 
veteran's headaches were not migrainous in nature and the 
veteran's report that he was able to "keep going" even with 
the headaches; the numerous outpatient records of record 
reflect medical following for complaints and problems other 
than headaches; and the fact that the April 2001 examiner 
again noted tension/vascular headaches that lasted only 
several hours and were helped with the use of aspirin.

The Board thus emphasizes that the percentage evaluations set 
out under Diagnostic Code 8100 contemplate more than just the 
frequency of headaches.  Thus, although the Board recognizes 
the veteran's arguments relevant to the nearly daily nature 
of his headaches, it emphasizes that Diagnostic Code 8100 
provides for a higher rating only where such headaches are 
prostrating in nature.  In this case there is no evidence 
substantiating the presence of migraine headaches or 
prostrating attacks of headaches that last for a prolonged 
period.  As such an evaluation in excess of the currently 
assigned 10 percent is not warranted under Diagnostic Code 
8100 at any time during the initial evaluation period.  
Moreover, there is no alternative diagnostic code that would 
be more appropriate to the evaluation of the veteran's 
headaches.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for bilateral ear 
disability other than hearing loss is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
during the period from October 31, 1996, to April 15, 2001, 
is denied.  

Entitlement to a 100 percent schedular evaluation for PTSD, 
beginning April 16, 2001, is granted subject to the criteria 
governing the payment of monetary awards.

An evaluation in excess of 10 percent for headaches is 
denied.


REMAND

The veteran claims entitlement to service connection for 
bilateral knee disability, left arm disability, bilateral 
shoulder disability, and for bilateral carpal tunnel syndrome 
and bilateral hand disability.  Although he has been examined 
for the purposes of determining the nature of such claimed 
disabilities, neither the examination reports nor the other 
medical evidence in the claims files contain any opinions as 
to the etiology of the claimed disabilities.  In the Board's 
opinion, such examination opinions are required to comply 
with VA's duty to assist the veteran in the development of 
facts pertinent to his claims.  

The veteran's service-connected low back disability is 
assigned a 10 percent evaluation from October 31, 1996, to 
April 9, 2001, and a 40 percent evaluation thereafter.  The 
evaluations are assigned pursuant to the diagnostic criteria 
for rating lumbar strain and lumbar motion limitation.  At 
the time of the April 2001 VA examination, however, the 
examiner noted the existence of some nerve root impairment.  
The examiner stated that neurology consultation would be 
necessary for more information on the lumbar nerve root 
status.  Such examination has not been performed.  

With regard to the above, moreover, effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  

Prior to September 23, 2002, Diagnostic Code 5293 provides 
for assignment of a noncompensable evaluation for a post-
operative, cured condition.  A 10 percent evaluation requires 
mild symptoms.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks.  A 40 percent evaluation is 
applied for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 evaluation is the 
maximum evaluation for this diagnostic code, requiring a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The revised criteria provide that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months a 60 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.
67 Fed. Reg. 54,345-54,349 (August 22, 2002), to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, the veteran has not been notified of the 
changes in the regulation and has not been afforded any 
opportunity to present relevant argument.  Furthermore, the 
RO has not determined whether the nerve root irritation is 
associated with the service-connected disability.

Finally, the Board notes that the veteran is seeking 
entitlement to an earlier effective date for his TDIU award.  
The veteran is shown to have had periods of unemployment 
prior to August 1997, the date he last worked and the 
effective date of the current TDIU award.  In light of his 
pursuit of entitlement to service connection for additional 
disabilities claimed to have impacted his employability, and 
also to ensure that all relevant employment evidence is 
associated with the claims files, the Board finds that this 
matter must also be remanded.  

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA medical care providers who may 
possess additional records supportive of 
his claims for service connection for 
bilateral knee disability, left arm 
disability, bilateral shoulder 
disability, bilateral carpal tunnel 
syndrome and bilateral hand disability.  
After securing any necessary releases, 
the RO should obtain records not already 
associated with the claims file.

2.  The RO should request employment 
information from the veteran and any 
necessary authorization and then request 
information from the veteran's former 
employers for the years 1996 and 1997, 
concerning the reason(s) for the 
termination of the veteran's employment.  

3.  When all indicated development to 
obtain pertinent medical records has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded VA for examinations by 
physician(s) with appropriate expertise 
to determine the nature, etiology and 
severity of any currently carpal tunnel 
syndrome and any currently present 
disorders of the veteran's knees, 
shoulders, hands and left arm.  

The claims file must be sent to the 
examiner(s) for review and consideration 
of such should be reflected in the 
completed examination report(s).  Any 
indicated studies, including X-ray 
studies, should be performed.  

With respect to each disorder found to be 
present, the appropriate examiner should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that 
such is causally related to the veteran's 
active service or was caused or 
chronically worsened by any service-
connected disability.  The rationale for 
the opinions must also be provided.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability and the etiology of any nerve 
root irritation.  

The claims files must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should provide an 
opinion as to whether it is more 
likely than not, less likely than 
not or as likely as not that nerve 
root irritation, if present, is 
etiologically related to the 
veteran's active service or was 
caused or chronically worsened by 
the service-connected low back 
disability.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  

Any indicated studies, including an 
X-ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.


5.  Then, the RO should readjudicate the 
issues remaining on appeal.  In 
readjudicating the rating issue, the RO 
should consider whether the service-
connected disability includes nerve root 
irritation and whether the former and/or 
current criteria for rating 
intervertebral disc syndrome should be 
applied.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include recitation of all relevant 
evidence considered, the reasons and 
bases for the determinations made, and 
the applicable laws and regulations, to 
include 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and the revisions made thereto.  
The veteran and his representative should 
be given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



